UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 30, 2015 SPAN-AMERICA MEDICAL SYSTEMS, INC. (Exact name of registrant as specified in its charter) South Carolina 0-11392 57-0525804 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 70 Commerce Center, Greenville, South Carolina (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (864) 288-8877 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item . Entry into a Material Definitive Agreement . On April 30, Span-America Medical Systems, Inc. (the “Company”) and its credit facility lender TDBank, N.A. entered into a letter amendment extending the maturity date of the Company’s $10million revolving credit facility by 30 days to May 30, 2015. The Company and TD Bank are negotiating a substantially longer extension, and the 30-day extension is intended to provide the parties with more time to finalize the longer extension. The Company anticipates that it will reach a satisfactory agreement with TD Bank prior to May 30 for the longer extension. There is currently no outstanding balance on the line of credit, the Company is not in default under the line of credit, and the Company will have satisfactory liquidity for the foreseeable future without the line of credit. A copy of the letter amendment is filed herewith as Exhibit 10.1 hereto, and the description of the letter amendment set forth above is qualified in its entirety by reference to the text thereof which is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description of Exhibit Letter Agreement dated April 30, 2015 by and among TD Bank, N.A. and Span-America Medical Systems, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPAN-AMERICA MEDICAL SYSTEMS, INC. (Registrant) Date: May 5, 2015 By: /s/ Richard C. Coggins Richard C. Coggins Chief Financial Officer EXHIBIT INDEX Exhibit Description Letter Agreement dated April 30, 2015 by and among TD Bank, N.A. and Span-America Medical Systems, Inc.
